DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–11, drawn to a steamer, classified in A47J 27/04.
II. Claims 12–20, drawn to a rectangular-shaped steamer, classified in A47J 27/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and functions. Only Invention I has an aperture located near an edge of the lid, and only Invention II has a lid with a removable center. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Letao Qin on 13 December 2022, a provisional election was made without traverse to prosecute the invention of Invention II, claims 12–20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1–11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 12–20 are objected to because of the following informalities:
The end of claim 12 should be amended to recite “a handle.”
Claims 13–20 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciu et al. (CN 207734025 U) in view of Na (KR 10-2014-0018709 A).
Claim 12: Ciu discloses a rectangular-shaped steamer (see the figures), comprising:
a lid (4); and
one or more containers (2) that are designed to slide in and out of the steamer (via 24) when pulled by handle.
Ciu does not disclose its lid having a removable center.
However, Cui employs a feature common in the food steaming arts, which is, employing tiered steaming vessels (with its stacked steamer bodies 2). One of ordinary skill in the art would understand that further tiers could be added to Ciu.
Furthermore, Na discloses a steaming device that features a drawer section (100, 210) as well as a top section (300, 400) with a steamer formed through an opening in the top (see the figures).
It would have been obvious to one of ordinary skill in the art to implement a removable center in the lid of Ciu to provide a passageway for steam to reach an added steam housing taught by Na.
Claim 13: Ciu discloses a bottom section for heating purpose (heating water tank 1 with electric heating pipe 12).
Claim 15: Ciu discloses the bottom section comprising a heating element (electric heating pipe 12).
Claim 16: Ciu discloses the heating element being an electric heating element (electric heating pipe 12).
Claim 18: Ciu modified by Na discloses the lid being configured to hold one or more steamer baskets (Na: 400) when the center is removed.
Claim 20: Ciu discloses the bottom section comprising a window for viewing the water level in the bottom section (11)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Na as applied to claim 13 above, and further in view of Oh (KR 10-2039707 B1).
Ciu discloses the bottom section being designed to hold water (evident from “heating water tank 1”).
Ciu does not explicitly disclose that its the steamer is designed to be placed on a stove for heating through the bottom section.
However, Oh discloses a similar steamer (10) that is designed to be placed on a stove (3) for heating through a bottom section (illustrated in fig. 7).
It would have been obvious to one of ordinary skill in the art to configure Ciu such that the bottom section of its steamer can be heated by placing it on a stove as it is a fairly equivalent means of facilitating steam creation (MPEP § 2144.06.II.).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Na as applied to claim 13 above, and further in view of Yin (CN 109247818 A).
Ciu does not disclose its bottom section comprising a gas heating element.
However, Yin discloses a similar steamer with a bottom section (B, 26) comprising a gas heating element (A).
It would have been obvious to one of ordinary skill in the art to have replaced the electric heating element of Ciu with the gas heating element of Yin as it is a fair equivalent for the same purpose (MPEP § 2144.06.II.).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ciu in view of Na and Oh as applied to claim 14 above, and further in view of Ge (CN 106993927 A).
Ciu does not discloses its lid comprising an aperture configured to conduct water to the bottom section.
However, Ge discloses a steamer having an aperture (18, 19) on a similar upper surface (see fig. 2), and it would have been obvious to one of ordinary skill in the art to place the aperture taught by Ge on the lid of Ciu (along with any obvious necessary conduit to transfer the water to the bottom section) to allow a user to refill the water in a convenient manner.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Pavel (CZ 14515 U1), Kim (KR 20-0416339 Y1), Kim (KR 20-0446916 Y1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761